TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00730-CV







In the Matter of B. M.







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT


NO. J-16,204, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING







B.M., a juvenile, pleaded true to allegations that he engaged in delinquent activity
by committing the offenses of assault and terroristic threat.  See Tex. Penal Code Ann.
§§ 22.01(a), 22.07(a) (West 1994).  The juvenile court adjudged B.M. to have engaged in
delinquent conduct and ordered him to serve one year's probation in a residential facility.  B.M.
gave notice of appeal from the order of disposition.  Tex. Fam. Code Ann. § 56.01 (West 1996
& Supp. 1998).

B.M.'s appointed counsel on appeal has filed a brief asserting that the appeal is
frivolous.  The brief complies with the requirements for such briefs discussed in In Re D.A.S., 41
Tex. Sup. Ct. J. 1148 (July 3, 1998), and, more generally, in Anders v. California, 386 U.S. 738 
(1967).  Counsel states that she has diligently examined the record and researched the law
applicable to the facts and issues in the case.  Counsel's brief contains a professional evaluation
of the record demonstrating why there are no arguable errors to be advanced.  A copy of counsel's
brief was delivered to B.M. and to his parent, and they were advised of their right to examine the
appellate record and to file a pro se brief.  No pro se brief has been filed.

We have independently reviewed the record and agree with counsel that the appeal
is frivolous.  The order is affirmed.



	                                                                        

	Bea Ann Smith, Justice

Before Justices Powers, Kidd and B. A. Smith

Affirmed

Filed:   September 24, 1998

Do Not Publish